Citation Nr: 1203223	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability rating for lumbar strain with degenerative joint disease, degenerative disc disease, spinal stenosis, and radiculopathy (back disability) from 40 percent to 10 percent, effective July 1, 2008, was proper. 

2.  Entitlement to an increased rating for back disability, currently evaluated as 10 percent disabling prior to March 9, 2011, and as 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958 and from August 1958 to December 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that decreased the disability rating for the service-connected back disability from 40 percent to 10 percent, effective July 1, 2008.

During the course of this appeal, a 20 percent rating was granted in a May 2011 rating decision; this did not satisfy the Veteran's appeal. 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board is of the opinion that additional development is required before the appeal is decided. 

The Veteran's most recent VA examination for back disability was performed in March 2011.  In testimony before the undersigned VLJ in November 2011, the Veteran stated that his service-connected back disability caused symptoms to include an inability to sleep due to aching in his legs, difficulty walking, and constant pain in his back.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his back disability.                  
  
Moreover, the Board notes that the March 2011 examination report did not include tests of joint movement against varying resistance, and the VA examiner did not address the extent of any incoordination.  In short, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Finally, the Board notes that the most recent VA treatment records in the claims folder are dated in August 2009.  To the extent that such records relate to treatment or evaluation for the disability on appeal, they may contain evidence pertinent to this appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected back disability during the period of this claim, to specifically include any VA medical records.

2.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected back disability.  The claims files and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The rationale for all opinions expressed should also be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

